Exhibit 10.1

 



SEPARATION AGREEMENT AND GENERAL RELEASE (“AGREEMENT”)

In return for the mutual promises in this Agreement, FalconStor Software, Inc.
(the “Company”), 2 Huntington Quadrangle, Melville, NY 11747, its predecessor
companies, and its and their respective stockholders, affiliates, subsidiaries,
divisions, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively referred to throughout this
Agreement as “Employer”), and Louis Petrucelly, his heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as “You”), agree as follows:

1.          Purpose. This is a Separation Agreement between Company and You and
a General Release of claims against Employer, by You.

2.          Time to Return and Legal Review. You understand and agree that You
have until September 20, 2016 to sign and return this Agreement. You are advised
to consult with an attorney, at your own expense, before signing. By signing,
You acknowledge that Company has advised You to consult with an attorney before
signing, at your own expense, and that You have had enough time to do so. You
further understand that if You do not sign and return this Agreement by
September 20, 2016, Company shall have no obligation to make any payments or
provide any benefits to You under this Agreement.

3.          Revocation. You may revoke (cancel) this Agreement for a period of
seven (7) calendar days after the day You sign this Agreement. Any revocation
within this period must be submitted, in writing, to Jason Pitre, Company’s
Director of Human Resources, and state, “I hereby revoke my acceptance of our
Agreement.” The revocation must be personally delivered to Jason Pitre or a
person he designates, or mailed to Jason Pitre and received within seven (7)
calendar days of your signing of this Agreement and General Release. This
Agreement shall not become effective or enforceable until the revocation period
has expired without revocation by You. If the last day of the revocation period
is a Saturday, Sunday, or legal holiday in New York, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday.

4.          Resignation. Effective September 15, 2016, You voluntarily resign
from all positions, whether as an employee, as an officer, or as a director, at
the Company and any of its direct and indirect subsidiaries effective on the
date you sign and return this Agreement. Both You and the Company agree that in
response to inquiries regarding your departure from the Company both You and the
Employer will state that You voluntarily resigned to pursue other opportunities
and that You will continue to serve as a consultant to the Company.

5.          Duty of Confidentiality. You expressly agree and confirm that You
will comply with all of the terms and provisions of the Confidentiality,
Proprietary Information and Invention Agreement between You and the Company (the
“Confidentiality Agreement”). A copy will be provided to You upon request.

6.          Return of Company Property; Expenses. You represent and warrant
that, You have returned to Company all property belonging to Company, including
but not limited to keycard, master and office keys, computer equipment, files,
records, computer access codes, cell phones, beepers, personal digital
assistants (such as BlackBerry or iPhone), memoranda, letters, files, computer
software, business plans, instruction manuals and any other property whether
furnished to You by the Company or which You have prepared or helped to prepare
in conjunction with Your employment with Company. You further agree to return to
Company any such property You find in Your possession after the date You sign
and deliver this Agreement to Company. You will submit a final expense report by
September 15, 2016.

 

 

 

7.           Nondisparagement and References. You understand and agree that You
will not disparage Company or any other “Released Party” (as defined in
Paragraph 13) or encourage or induce others to disparage Company or any other
Released Party. If the Company receives an inquiry regarding You from a
prospective employer, the Employer agrees to confirm the positions You held, the
dates You were employed by the Company, and that You resigned to pursue other
opportunities and that You continue to serve as a consultant to the Company.
Nothing in this Agreement shall be construed to prevent You, the Company or any
Released Party from providing truthful and accurate testimony in any civil,
criminal or regulatory proceeding. Subject to your obligations under the
Confidentiality Agreement, nothing in this Agreement shall be construed to
prevent You from providing factual information to a prospective employer that
you resigned to pursue other opportunities.

8.           Consideration.

a.In consideration for (i) Your signing and returning this Agreement, (ii) Your
meeting with the Company’s President and Chief Executive Officer at a mutually
agreeable time within seven (7) days of the signing of this Agreement to provide
the Company , to the best of your recollection, with a summary of matters that
you have been primarily responsible for or have been involved with, and (iii)
Your performance of the obligations under this Agreement, the Company agrees to
pay You the consulting fee set forth in Section 9 hereof and unused vacation
time of $5,288.46 (minus applicable withholdings and deductions). This vacation
time will be paid to You in a lump sum within fifteen (15) days following the
effective date of this Agreement. All restricted stock granted to you that has
not vested, shall not vest and shall terminate on the date you sign and return
this Agreement. All stock options previously granted to You will be governed by
the terms of any option agreement between You and the Company and the Company’s
Amended and Restated 2006 Incentive Stock Plan.

b.In consideration for (i) Your signing and returning this Agreement, (ii) Your
meeting with the Company’s President and Chief Executive Officer at a mutually
agreeable time within seven (7) days of the signing of this Agreement to provide
the Company, to the best of your recollection, with a summary of matters that
you have been primarily responsible for or have been involved with, including
but not limited to customer agreements, insurance policies, corporate record
keeping, and in-progress work product that needs to be finalized, and (iii) Your
performance of the obligations under this Agreement, the Company shall reimburse
You for the employer’s portion of the premium associated with COBRA coverage
until the earlier of (i) December 31, 2016 or (ii) the first date on which You
become eligible for coverage under another group health insurance plan, provided
You timely elect and are eligible for COBRA coverage. Reimbursement shall be
made on a month by month basis within three (3) days of the due date for Your
payment.



2

 

 

9.          Consulting Services. You agree to continue and make yourself
reasonably available to assist the Company with the transition and activities
and responsibilities of the position by providing consulting services to the
Company at the Company’s reasonable request commencing September 16, 2016 until
December 31, 2016 (the “Consulting Period”) . In exchange for the provision of
such consulting services, the Company shall pay to You a monthly consulting fee
of $10,000 which will be prorated for September 2016. The Company will pay You
for consulting services and will reimburse You for previously approved expenses
within thirty (30) days of receipt of Your invoice, provided You have furnished
such documentation for expenses as the Company reasonably requested. Consulting
services shall be provided at times reasonably convenient to You. Consulting
services not used by the Company in any month shall not be rolled forward to any
other month. The consulting services shall consist of the provision of factual
information by You to the Company. Your relationship with the Company pursuant
to this paragraph will be that of an independent contractor and nothing in this
Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship. As a consultant, You shall not be entitled to
receive any employment benefits offered to employees of the Company. You are not
the employee, agent or co-venturer of the Company and You are not authorized to
make any representation, contract, or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by Company. You will be
solely responsible for and will file, on a timely basis, all tax returns and
payments required to be filed with or made to any federal, state or local
authority with respect to Your performance of services and receipt of fees under
this Agreement.

10.        Disclosure of this Agreement. You acknowledge that You understand
that the Company is required to file this Agreement with the SEC. That filing
shall be in the form of the Form 8-K which shall state that You resigned to
pursue other opportunities and that You continue to serve as a consultant to the
Company.

11.        Nonadmission. You and Company each understand and agree that neither
the signing of this Agreement nor the payment of any money or benefits
constitutes an admission by Company, or any other Released Party of any
wrongdoing. Company and each other Released Party expressly denies any liability
or violation of law.

12.        Non-Competition. As further consideration for the benefits described
in Paragraphs 8 and 9, You agree that You shall not, at any time during the
Consulting Period, provide any work, labor, services, or assistance (on a
compensated or uncompensated basis) to any person or entity that provides, or is
planning to provide, any goods or services that compete in any way with any of
the goods and/or services currently provided (or planned to be provided) by the
Company (a “Competitor”). Notwithstanding the foregoing, the parties agree that
You may elect to provide work, labor, services, or assistance to a Competitor
during the Consulting Period and in that event, the Company’s sole remedy shall
be to cease making the consulting payments described in Paragraph 9.

3

 

 

GENERAL RELEASE OF ALL CLAIMS

13.        Release of Company and other Released Parties. In consideration of
(in return for) the benefits from Company as outlined in Paragraphs 8 and 9, You
hereby irrevocably and unconditionally release, waive and forever discharge
Company, its affiliates, parents, successors, predecessors, subsidiaries,
assigns, stockholders, directors, officers, employees, representatives, agents,
and attorneys (collectively, the “Released Parties”), from any and all claims,
agreements, causes of action, demands, or liabilities of any nature whatsoever,
including under the Company’s Amended and Restated 2005 Key Executive Severance
Protection Plan or the Company’s Management Incentive Plan for fiscal 2016 or
any quarterly period in fiscal 2016 (collectively referred to as “Claims”)
arising, occurring or existing at any time prior to the signing of this
Agreement or arising out of any facts or circumstances that occurred or existed
at any time prior to the signing of this Agreement, whether known or unknown,
except as to all claims that cannot be released under applicable law (including
Claims of discrimination arising under federal law filed with or through a
federal agency) or Claims related to the validity of this Agreement.

Examples of Claims Released. You understand that this release is intended to and
does waive:

a.Your ability to file a lawsuit against the Company for any and all Claims
arising from or relating to Your employment with Company and/or the termination
of Your employment with Company. This includes, but is not limited to, any and
all claims for breach of Company’s or its predecessor’s policies, rules,
regulations, or handbooks or for breach of expressed or implied contracts or
expressed or implied covenants of good faith, and any and all claims for
promissory estoppel, wrongful discharge, defamation, invasion of privacy,
violation of public policy, retaliation, mental distress or any other personal
injury; any and all claims for back pay, front pay, or for any kind of
compensatory, special or consequential damages, punitive or liquidated damages,
attorneys’ fees, costs, disbursements or expenses of any kind whatsoever.

b.Any and all claims arising under the Family Medical Leave Act, as amended,
that were available on or prior to the date You sign this Agreement, whether
known or unknown.

c.Any and all claims arising under the Age Discrimination in Employment Act, as
amended, that were available on or prior to the date You sign this Agreement,
whether known or unknown.

d.Any and all other claims of any kind whatsoever that You had or may have
against Company or any other Released Party at the time You sign this Release,
whether known or unknown. This includes, but is not limited to, any and all
rights or claims of any kind that You may have against Company or any other
Released Party arising, existing or occurring (or that arise out of any facts or
circumstances that occurred or existed) before You became an employee and/or
during any period of time You acted as a consultant to Company.

4

 

  

e.Any and all claims for payment for vacation pay.

This provides examples of the Claims that are waived and is not a complete
listing of waived claims.

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent You from being indemnified as an officer of the Company pursuant to the
Company’s Amended and Restated By-Laws or the General Corporation Law of the
State of Delaware or from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, You understand and agree that You
are waiving any relief available (including, for example, monetary damages or
reinstatement), under any of the claims and/or causes of action waived in this
Paragraph 13, including but not limited to financial benefit or monetary
recovery from any lawsuit filed or settlement reached by the EEOC or anyone else
with respect to any claims released and waived in this agreement.

14.        No Claims Exist. You confirm that You have not filed, caused to be
filed, or are a party to, any claim, charge, complaint, or action against any
Released Party in any court. In the event that any such claim, charge,
complaint, or action is filed in any court and You obtain a judgment, it is the
intent of You and Company parties that all payments made to You under this
Agreement shall be offset against (the amount will be deducted from) any
judgment You obtain. You further confirm that You have no known workplace
injuries. In addition, You agree that it is the Company’s policy to comply with
all applicable laws and regulations, including its own policies. You are not
aware of any violations of any such applicable laws or Company policies by the
Company or anyone associated with the Company.

You agree that you shall not, at any time in the future, encourage any current
or former Company employee, or any other person or entity, to file any legal or
administrative claim of any type or nature against the Company or any of its
directors, officers, or employees. You further agree that you shall not, at any
time in the future, assist in any manner any current or former Company employee,
or any other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees, unless pursuant to a duly-issued subpoena or other
compulsory legal process.

15.        No Claims Exist. The Company confirms that it has not filed, caused
to be filed, or are a party to, any claim, charge, complaint, or action against
You in any court.

16.        COBRA Rights. Your regular coverage under Company’s medical and
dental plans ends on September 30, 2016. You become eligible to receive health
care continuation coverage under the respective plans under COBRA and under
applicable laws the day after the regular coverage under the respective plans
ends. If You timely elect health care continuation coverage under COBRA in
accordance with Section 4980B of the Code, You shall be entitled to receive
COBRA continuation coverage for eighteen (18) months at Your own expense, other
than as set forth in Paragraph 8, and in accordance with the provisions of
COBRA, which provisions are more fully explained in the COBRA information
provided to You by the Company. However, You will no longer be eligible for any
continuation coverage under COBRA if Your eligibility for continuation coverage
ceases pursuant to the provisions of COBRA.

5

 



17.        No Entitlement to Severance. You acknowledge that the compensation
You are receiving is being received solely in exchange for Your promises in this
Agreement. You understand that severance pay is not ordinarily available under
Company’s policy to employees whose employment relationship ends. You further
acknowledge that You have been paid all wages and provided all benefits
(including, but not limited to, base salary, bonuses, and paid time
off/vacation).

18.        Cooperation. You shall assist in the orderly transition of all
current projects and assignments. You will sign (and, as necessary, at the
Company’s expense, have notarized) all documents as reasonably requested by the
Company, including all documents relating to resignation from executive or
director positions with the Company’s subsidiaries.

You shall cooperate fully with Company and with Company’s counsel in connection
with any present or future, actual or threatened, litigation or administrative
proceeding involving Company or any predecessor of Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of Your employment by Company or any predecessor to Company. This
cooperation by You shall include, but not be limited to (i) being reasonably
available for interviews and discussions with Company’s counsel as well as for
depositions and trial testimony; (ii) if depositions or trial testimony are to
occur, being reasonably available and cooperating in the preparation therefore
as and to the extent that Company’s or other party’s counsel reasonably
requests; (iii) refraining from impeding in any way Company’s prosecution or
defense of such litigation or administrative proceeding; and (iv) cooperating
fully in the development and presentation of prosecution or defense of such
litigation or administrative proceeding.

You will be reimbursed by Company for reasonable travel, lodging, telephone and
similar expenses incurred in connection with such cooperation.

19.        Governing Law. This Agreement shall be governed by the laws of the
State of New York except to the extent preempted by Federal law.

20.        Venue. Both You and the Company hereby irrevocably waive any
objection that they now or hereafter may have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement brought in the
United States District Court for the Eastern District of New York, or any New
York state court, and any objection on the ground that any such action or
proceeding in either of such Courts has been brought in an inconvenient forum.
This means that if Company sues you for violating this Agreement, Company may do
so in a state or federal court located in New York, including Suffolk County.

21.        Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOU
AND THE COMPANY IRREVOCABLY WAIVE YOUR RESPECTIVE RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. This means that only a judge, not a
jury, will decide any lawsuit.

6

 



22.        Amendment. This Agreement may not be modified, altered or changed
except upon express written consent of both parties in a document that
specifically refers to this Agreement.

23.        Severability. Each provision of this Agreement is severable from the
entire Agreement. In the event that any provision is declared invalid or
unenforceable, that provision shall be amended if possible to be enforceable,
but in any event, the remaining provisions of this Agreement shall remain in
effect.

24.       Entire Agreement. You and the Company agree that: (a) this Agreement
contains the entire agreement between the Released Parties, the Company and You;
and (b) that neither Company, any other Released Party, nor You has made any
other representations except those set forth in this Agreement to induce the
other parties to agree to this Agreement.

YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU HAVE BEEN GIVEN AN
OPPORTUNITY TO HAVE ANY PARAGRAPHS EXPLAINED, AND THAT YOU UNDERSTAND EACH
PARAGRAPH OF THE AGREEMENT.

YOU HAVE BEEN ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND YOU HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.

YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.

HAVING ELECTED TO SIGN THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH IN THIS
AGREEMENT, AND TO RECEIVE THE AMOUNTS SET FORTH IN PARAGRAPH “8” ABOVE, YOU
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AS OF
THE DATE OF SIGNING AGAINST THE COMPANY OTHER THAN SET FORTH IN PARAGRAPH 13
ABOVE.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

  NAME     FalconStor Software, Inc. By:

/s/ Louis Petrucelly

  By:

/s/ Gary Quinn

  Louis Petrucelly     Gary Quinn
President and Chief Executive Officer Date:

August 30, 2016

  Date:

August 30, 2016

 

7

 



